DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, 19-20, 22, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘976.
Claim 1: ‘976 is directed towards a water soluble rapid prototyping support material (title & abstract) and a method of printing a 3D article with said support material (abstract & claims 1 & 25) comprising:
selectively depositing layers of a fluid build material to form the 3D article on a substrate (claim 25); and
supporting at least one of the layers of the build material with a support material, the support material comprising a fatty alcohol wax component (¶ 16), a urethane wax component (¶ 29), and an ethoxylated polyethylene which can be any ethoxylated fatty alcohol not inconsistent with the objects of the invention (¶s 15 & 17 and claims 1 & 3).
‘976 discloses a preferred ethoxylated fatty alcohol having the formula H-(CH2)m-(OCH2CH2)n-OH (¶ 17), wherein m is an integer from 11-21 and n is an integer from 2-100 (¶ 17).
‘976 teaches removing the support material from the build material by contacting the support material with water (claim 29) at a temperature that does not deform the structure of the build material (¶ 70).
‘976 does not explicitly state that the values of m and n are selected based on the wax component and permitting miscibility between the wax component and the ethoxylated polyethylene.
However, given that ‘976 choses a value for both m and n and the material is removed by water it is apparent that the limitation is met.
‘976 does not disclose using an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is an integer from 22-60 and n is an integer from 2-200.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is 22 and n is an integer from 2-100 because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP §2144.09.
 ‘976  does not teach that the concentration of the wax component is present at 20-80% by weight.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 2: ‘976 teaches removing the support material from the build material by contacting the support material with water (claim 29) at a temperature that does not deform the structure of the build material (¶ 70).
’976 does not teach that the water is at a temperature of 20-30ºC.
It would have been obvious to one of ordinary skill in the art at the time of filing to determine the optimal temperature for removing the support material without deforming the structure of the build material because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 3: The wax component is a phase change wax such as a urethane wax (¶ 29).
Claim 4: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 5: The ethoxylated fatty alcohol is present at 50-95 wt% (¶ 21).
Although the taught range of 50-95 is not explicitly the claimed range of 20-80, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 6: As discussed above, the phase change wax is a urethane wax.
Claim 8: The wax component is an alcohol wax (¶ 16).
Claim 9: ‘976 teaches that the phase change wax has a melting point centered at 45ºC (¶ 26).
Claim 10: The ethoxylated fatty alcohol is present at 50-95 wt% (¶ 21).
Although the taught range of 50-95 is not explicitly the claimed range of 20-80, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 11: The ethoxylated fatty alcohol is present at 50-95 wt% (¶ 21).
Although the taught range of 50-95 is not explicitly the claimed range of 40-60, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 12: ‘976 does not disclose using an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is an integer from 30-40 and n is an integer from 2-200.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is 30 and n is an integer from 2-100 because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP §2144.09.
Claim 13: ‘976 teaches that n is an integer from 2-100.
Although the taught range of 2-100 is not explicitly the claimed range of 10-100, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 14: ‘976 teaches that the mixture of the support material is heated to about 75-95ºC to obtain a substantially homogenous molten state (¶ 62) and thus it is apparent that it is miscible with at least two of ketone wax, ester wax, alcohol wax, and amide wax.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 15: ‘976 teaches that the mixture of the support material is heated to about 75-95ºC to obtain a substantially homogenous molten state (¶ 62).
Claim 19: ‘976 teaches the claimed invention but fails to explicitly teach that it is dispersible in water at a temperature of 20-30ºC. Since the same compounds are present, it is reasonable to presume the same properties are present. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the composition is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 20: The support material is non-curable (¶ 36).
Claim 22: The phase change wax component is an alcohol wax (¶s 16 & 19).
‘976 does not disclose using an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is an integer from 30-40 and n is an integer from 2-200.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is 30 and n is an integer from 2-100 because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP §2144.09.
‘976 teaches removing the support material from the build material by contacting the support material with water (claim 29) at a temperature that does not deform the structure of the build material (¶ 70).
’976 does not teach that the water is at a temperature of 20-30ºC.
It would have been obvious to one of ordinary skill in the art at the time of filing to determine the optimal temperature for removing the support material without deforming the structure of the build material because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 23: The support material further comprises one or more stabilizing agent (¶ 31) which include anti-oxidants (i.e. compounds that inhibit oxidation and thus read on the claimed inhibitors, ¶ 31).
Thus, ‘976 teaches one or more compounds that read on both stabilizing agents and inhibitors.
Although the taught range of one or more is not explicitly the claimed range of 2, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘976 as applied above, and further in view of ‘711.
Claim 7: ‘976 does not teach that the wax can be a ketone wax.
However, ‘711 discloses a phase-change composition for 3D printing (abstract & title) wherein the support material comprises wax (¶ 165). The waxes of ‘711 comprise ketone groups (¶ 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the urethane wax of ‘976 with the ketone wax of ‘711 because they are art recognized alternative waxes and thus the substitution would have provided predictable results.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘976 as applied above, and further in view of ‘728.
Claims 16-18: ‘976 discloses all the limitations of claim 1 but does not teach that the support material comprises a tackifier in an amount of 2-30 % by weight (5-25 % by weight) based on the total weight of the support material.
However, ‘728 discloses a phase change support material composition for use in 3D printing (title & abstract) wherein the support material is non-curable and comprises a rosin ester tackifier (¶ 3) in an amount of 20-40% (¶ 68).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a rosin ester tackifier at a concentration of 20-40% into the composition of ‘976 because as taught by ‘728, rosin ester tackifiers are an art recognized component for phase change support materials for use in 3D printing and would have predictably provided a phase change support material suitable for 3D printing. 
Although the taught range of 20-40% is not explicitly the claimed range of 2-30 % by weight (or 5-25 % by weight), it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
After further consideration and discussion with subject matter experts, the rejection of claims 1-6, 8-15, & 19-20 as being unpatentable over ‘976 in view of ‘034 under 35 U.S.C. §103 has been withdrawn because it is unclear if Unithox 420 reads on the claimed ethoxylated polyethylene. However, the alternative single reference rejection has been maintained as restated above. 
The Examiner notes that applicant has not presented any arguments towards the 35 U.S.C. §103 rejection of claims 1-6, 8-15, & 19-20 as being unpatentable over ‘976 as discussed above and in pages 10-17 of the Non-Final Rejection mailed on 10/14/21 and the depending rejections of claims 7 & 16-18 as put forth in the same rejection and above.
As discussed above, ‘976 discloses a preferred ethoxylated fatty alcohol having the formula: 
    PNG
    media_image1.png
    20
    231
    media_image1.png
    Greyscale
, wherein m in ‘976 is 10-20 and n in ‘976 is 2-100. As explained in the prior action, when the formula of ‘976 is rewritten in the format as claimed in claim 1, ‘976’s formula is H-(CH2)m’-(OCH2CH2)n-OH (¶ 17), wherein m’ is an integer from 11-21 and n is an integer from 2-100 (¶ 17). Applicant is advised that the maximum m’ of ‘976 is 21 as put forth above and not 20 as stated in the remarks because the structure of ‘976 has to be rewritten to conform to the format chosen by applicant. ‘976 teaches a formula is H-(CH2)m’-(OCH2CH2)n-OH (¶ 17), wherein m’ is an integer from 11-21 and n is an integer from 2-100.
As discussed above in the rejections, formula is H-(CH2)m’-(OCH2CH2)n-OH (¶ 17), wherein m’ is an integer from 11-21 and n is an integer from 2-100 is very close to formula is H-(CH2)m-(OCH2CH2)n-OH, wherein m is an integer of 22 and n is an integer from 2-100 by a difference of one CH2 group and it would have been obvious to one of ordinary skill in the art at the time of filing to use an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is 22 and n is an integer from 2-100 because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP §2144.09.
Applicant has not provided any arguments pertaining to the fact that the ethoxylated polyethylene of ‘976 is a homolog which differs by one CH2 group of applicant’s claimed ethoxylated polyethylene which is used for the same purpose in the same process.
In regards to attorney’s statement that the number of CH2 groups affects the hydrophobicity and one of ordinary skill in the art would not have modified the compound because it would render ‘976’s water soluble composition inoperable; the examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
The arguments directed towards the ‘034 reference are moot because the rejections do not rely on the said reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759